     Case 1:20-cr-10275-RWZ Document 1-1 Filed 05/06/20 Page 1 of 11



                 AFFIDAVIT FOR CRIMINAL COMPLAINT

    I, Robert Jacobsen, Special Agent, Bureau of Alcohol,

Tobacco, Firearms & Explosives, being duly sworn, state as

follows:

                             INTRODUCTION

    1.     I am a Special Agent with the Bureau of Alcohol,

Tobacco, Firearms and Explosives ("ATF") and have been so

employed since November 2017. I received 15 weeks of Criminal

Investigator training at the Federal Law Enforcement Training

Center and 17 weeks of ATF Special Agent training at the ATF

National Academy. I was trained in Federal criminal law,

firearms, and criminal investigation techniques.

    2.     Since joining ATF, I have investigated violent

crimes and federal firearms violations, which has included

participating in the controlled purchases of firearms,

interviews of suspects, participating in search warrants,

electronic surveillance, and analyzing firearms trace data. I

have investigated criminal gang organizations and the violent

crime associated with those gangs.

    3.     Prior to my employment with the ATF, I was employed

for approximately two-and-a-half years as a Deputy Sheriff

with the Loudoun County Sheriff’s Office in Loudoun County,

Virginia. For approximately the last year of that employment,


                                    1
     Case 1:20-cr-10275-RWZ Document 1-1 Filed 05/06/20 Page 2 of 11



I operated as a member of the Special Operations Unit, a

full-time SWAT team and Street Crimes Criminal Suppression

Unit. I was trained and certified by the Columbus Police

Department as a SWAT operator and hold numerous training

certificates in domestic and foreign weapon systems, street

crimes, criminal narcotic operations, and gang organizations.

Prior to joining the Special Operations Unit, I spent

approximately one-and-a-half years in a Patrol function,

responding to public emergency calls for service,

investigating crimes, and testifying in court. I graduated

from the Northern Virginia Criminal Justice Academy with

Virginia state certifications as a Police Officer and Jail

Connections Officer. I received a Bachelor's of Science Degree

from George Mason University.

                        PURPOSE OF AFFIDAVIT

    4.    I am aware that Title 18, United States Code,

Section 1951(a) makes it a crime to obstruct, delay, or

affect commerce by forcefully taking or obtaining property by

way of physical violence.

    5.    I submit this Affidavit in support of a criminal

complaint charging Diego Evangelista Da Silva (“Da Silva”) DOB

XX/XX/1988 with the April 21, 2020 armed robbery of

Lanzilli’s Grocery located on Bennington Street in East

Boston, in violation of 18 U.S.C. § 1951(a).           As noted below,
                                    2
     Case 1:20-cr-10275-RWZ Document 1-1 Filed 05/06/20 Page 3 of 11



however, there is evidence indicating that Da Silva committed

numerous other robberies.

    6.    I am familiar with the facts and circumstances of

this investigation based upon: (a) my personal knowledge and

involvement in the investigation; (b) my discussions with

fellow agents and state/local law enforcement personnel who

assisted in the investigation; (c) interviews of witnesses;

(d) my review of reports; and (e) my experience and training

as a criminal investigator. Because this affidavit is being

submitted for the limited purpose of establishing probable

cause for the requested criminal complaint, I have not set

forth every fact learned during the course of the

investigation.

                               INVESTIGATION

    7.    The ATF and local police departments are conducting

a criminal investigation in connection with possible

violations of, among other statutes, Title 18 United States

Code Section 1951(a)-Interference with Commerce by Robbery.

Between January 4, 2020 and April 21, 2020, twelve robberies

occurred at commercial establishments (“the establishments”),

including, but not limited to pharmacies, gas stations,

convenience stores, and grocery stores in the metropolitan

Boston area.     The robbery suspect (“the Suspect”) in each


                                    3
     Case 1:20-cr-10275-RWZ Document 1-1 Filed 05/06/20 Page 4 of 11



instance appears to be the same person. Investigators believe

the Suspect to be the same person based on consistent

characteristics recorded on video surveillance and described

in witness statements. The Suspect has been described as a

light-skinned Hispanic male, medium build, 5’9” to 6’ tall

and wearing a baseball hat or hooded sweatshirt.           In some of

the robberies, the Suspect has worn a mask.          In many of the

robberies the Suspect passed the store clerk a demand note,

made verbal demands for the stores’ money, and displayed what

appeared to be a firearm tucked into the waistband of his

pants.

                         THE CHARGED ROBBERY

    8.    As noted above, this affidavit is being submitted in

support of an application for a criminal complaint charging

violations relating to one robbery – specifically:

    a. On April 21, 2020 at approximately 8:20 p.m., BPD

officers responded to an armed robbery call at Lanzilli’s

Grocery (“Lanzilli’s”), 931 Bennington Street, East Boston,

MA. Upon arrival, responding officers spoke with the clerk of

the store who explained that an individual (i.e., the

Suspect) entered the store, handed a demand note to the clerk

and stated words to the effect, “Give me your money.” The

clerk stated that the Suspect lifted his shirt and displayed


                                    4
     Case 1:20-cr-10275-RWZ Document 1-1 Filed 05/06/20 Page 5 of 11



a handgun that he had in his pants waistband. The clerk

described the Suspect as a white/Hispanic male, approximately

5’10”, skinny, and approximately 190-200 pounds wearing a

gray knit hat, flesh-colored mask, gray sweatshirt with a

lighter gray stripe across the chest, blue jeans, and gray

sneakers. Lanzilli’s is equipped with video surveillance

cameras, which were functioning and operating on the day of

the robbery.   The cameras captured video of the Suspect

during the robbery. The Suspect is observed wearing a gray

knit hat, flesh-colored mask, and a gray sweatshirt with a

lighter gray stripe across the chest.         The video also shows

that the Suspect is wearing a red garment/jacket under the

gray sweatshirt.

            THE IDENTIFICATION OF Da SILVA AND ARREST


     9.   On April 21 and April 22, 2020, law enforcement

canvassed the neighborhood adjacent to Lanzilli’s and noted a

number of different exterior video surveillance cameras on local

businesses. Upon viewing the surveillance footage, law

enforcement noted that, on the date of the robbery, an

individual who matched the description of the Suspect (i.e., the

description provided by the clerk at Lanzilli’s) in and around

the neighborhood of Bennington Street near Lanzilli’s at the

time of the robbery.    In the surveillance footage, this


                                    5
     Case 1:20-cr-10275-RWZ Document 1-1 Filed 05/06/20 Page 6 of 11



individual appeared to be the same height, weight and build as

the Suspect and was wearing similar clothing as the Suspect. 1

     10. On April 23, 2020, law enforcement went to a Subway

sandwich shop (“Subway”) on Bennington Street.        At that time,

law enforcement spoke with a clerk who had been working at the

Subway on the night of the robbery of Lanzilli’s. The clerk

provided law enforcement with copies of video surveillance taken

from the night of the robbery.     This video shows the Suspect

(i.e., the individual matching the description provided by the

clerk at Lanzilli’s) wearing a red outer-jacket.         Written on the

jacket in white letters were the words, “WESTON HOCKEY.” In

addition, the red jacket has two crossed hockey sticks between

the words “WESTON” and “HOCKEY.” The video appears to show that

the Suspect has bulky clothing under the red jacket.         The Subway

clerk stated that the Suspect ordered a sandwich and asked the

clerk for the store’s WiFi password so he could call a cab as he

needed to be dropped off in Chelsea.

     11.   On April 24, 2020, law enforcement spoke with the cab

service that picked up the Suspect from the Subway.         The cab

dispatcher told law enforcement that a cab picked the Suspect up



1
 Surveillance footage showed this individual enter an alley
between two house and then exit the alley wearing a red outer-
jacket with white lettering on the jacket. Law enforcement noted
that it appeared there was a bulge under the red outer-jacket.

                                    6
     Case 1:20-cr-10275-RWZ Document 1-1 Filed 05/06/20 Page 7 of 11



in East Boston on April 21, 2020, and dropped the Suspect in the

neighborhood of Washington Park in Chelsea. Law enforcement were

able to obtain surveillance video from this area in Chelsea and

confirmed that at approximately 10:00 p.m., an individual who

appeared to be the Suspect was dropped off by a cab in the area

of Washington Park.

     12.   On Sunday April 26, 2020, multiple law enforcement

agencies set up physical surveillance in the neighborhood of

Washington Park.    During that time, law enforcement noted an

individual who appeared to be the same height, weight and build

as the Suspect walking with an unknown female and a minor child.

The individual was wearing a gray jacket with a lighter gray

stripe, which appeared to be similar to the jacket worn by the

Suspect in the April 21 robbery of Lanzilli’s.        Law enforcement

noted that the individuals entered into and then drove away in a

gray Ford (“the Ford”).    Law enforcement queried the Ford’s

registration and determined that the registered owner of the

Ford did not have an active Massachusetts driver’s license.            Law

enforcement proceeded to conduct a vehicle stop of the Ford in

Everett and determined that the operator of the Ford was Da

Silva.   Da Silva was unable to provide law enforcement a valid

driver’s license.   Law enforcement determined that the female

passenger in the Ford (“Female 1”) did not possess an active

driver’s license.   The remaining passenger in the Ford was a

                                    7
     Case 1:20-cr-10275-RWZ Document 1-1 Filed 05/06/20 Page 8 of 11



four-year old child. While speaking with the individuals in the

Ford, law enforcement noted a gray knit cap in the car, which

appeared to be consistent with the gray knit cap worn by the

Suspect in the April 21 robbery of Lanzilli’s. Da Silva was

removed from the Ford, handcuffed and seated on a curb.          Law

enforcement spoke to Female 1 and showed her a surveillance

photo taken from the Subway on April 21, 2020. 2       Female 1 stated

that the individual in the photograph was Da Silva. During this

period, and prior to Female 1 being removed from the Ford, law

enforcement noted that Female 1 had been moving about the Ford

and looking in the direction of the Ford’s driver’s seat, where

Da Silva had been seated.     Law enforcement looked at the area

around the driver’s seat and observed what appeared to be the

barrel of a black firearm under the driver’s seat.

     13.   Da Silva was placed under arrest and provided his

Miranda Rights in Portuguese. Law enforcement asked Da Silva if

he possessed a valid firearm permit and he stated he did not,

and that the firearm was a “toy.” Da Silva further stated that

he recently rented an apartment in Chelsea and provided law

enforcement the address.    At that time, law enforcement went to




     2 In the photograph the Suspect is wearing a red jacket with
the words ‘WESTON HOCKEY” between the words “WESTON and HOCKEY
are two crossed hockey sticks.

                                    8
      Case 1:20-cr-10275-RWZ Document 1-1 Filed 05/06/20 Page 9 of 11



the Chelsea residence, froze the residence, and applied for a

search warrant.

                         Da SILVA’S INTERVIEW

      14. Following his arrest and booking, Da Silva agreed to an

interview.   The interview was both audio and video recorded.

Prior to taking part in the interview, Da Silva was read his

Miranda Rights and signed an acknowledgement of those rights.

During the interview, Da Silva admitted to robbing Lanzilli’s on

April 21, 2020.    Da Silva also admitted committing a series of

eleven other armed robberies (total of twelve) in the Greater

Boston area over the last few months.        Da Silva was shown video

surveillance photos taken from each of the robberies and wrote

his initials next to surveillance photos identifying himself as

the Suspect in each of these incidents. These robberies were:

  x   January 4, 2020: CVS Pharmacy, 32 Ferry Street, Malden, MA.
  x   January 6, 2020: CVS Pharmacy, 1080 Eastern Avenue, Malden,
      MA.
  x   January 13, 2020: Mobile Gas Station, 396 Chelsea Street,
      East Boston, MA.
  x   January 28, 2020: Sunoco Gas Station, 1030 Broadway,
      Revere, MA.
  x   February 3, 2020: Walgreen’s Pharmacy, 841 Western Avenue,
      Lynn, MA.
  x   February 13, 2020: Rite Aid Pharmacy, 467 Broadway, Revere,
      MA.
  x   March 1, 2020: Walgreen’s Pharmacy, 1010 Broadway Street,
      Chelsea, MA.
  x   March 10, 2020: Walgreen’s Pharmacy, 1 Central Square, East
      Boston, MA.
  x   March 26, 2020: Walgreen’s Pharmacy, 299 Broadway,
      Somerville, MA.
  x   April 14, 2020: CVS Pharmacy, 210 Border Street, Boston.

                                     9
      Case 1:20-cr-10275-RWZ Document 1-1 Filed 05/06/20 Page 10 of 11




  x   April 20, 2020: Sunoco Gas Station, 1894 Revere Beach
      Parkway, Everett, MA.
  x   April 21, 2020: Lanzilli’s Grocery, 931 Bennington Street,
      East Boston, MA (charged here).

                             SEARCH WARRANTS


      15.    On April 27, 2020, BPD officers obtained a search

warrant for the Ford (i.e., the vehicle Da Silva was driving

prior to his arrest on April 26, 2020).        During the search,

officers seized a black Crossman Pro 077 BB gun (“the BB gun”),

among other items. I have observed photographs of the BB gun and

compared them to photographs taken from the various robberies.

The BB gun appears to be the same color, shape and size of the

gun utilized by the Suspect in the aforementioned robberies.

      16. On April 27, 2020, BPD obtained a search warrant for

the residence of Da Silva in Chelsea, MA. During the search

officers seized, among other things, multiple baseball hats, a

light-gray hooded sweatshirt with “NBA” printed on the front, a

black baseball cap with a white Adidas logo on the front, a

maroon jacket with the words, “WESTON HOCKEY,” Between the words

“WESTON and “HOCKEY” appear two crossed hockey sticks. Law

enforcement also located and seized personal papers in the name

of Da Silva. Clothing items recovered at this residence appear

consistent with the clothing worn by the Suspect in the various

robberies.



                                     10
     Case 1:20-cr-10275-RWZ Document 1-1 Filed 05/06/20 Page 11 of 11



                               CONCLUSION

     17. Based on the foregoing, I believe there is probable

cause to believe Diego Evangelista Da Silva, on April 21, 2020,

in the District of Massachusetts, did obstruct, delay, and

affect commerce and the movement of articles and commodities in

commerce by robbery of the Lanzilli’s Grocery, at 931 Bennington

Street, Boston, Massachusetts, in violation of 18 U.S.C. §

1951(a).

                                         /s/ Robert Jacobson
                                         Sworn telephonically pursuant
                                         To Fed.R.Crim.P.41 (d)(3)
                                         Special Agent ATF


Subscribed and sworn to telephonically in accordance with
Federal Rule of Criminal Procedure 4.1 on May 6, 2020.


______________________________
HONORABLE DONALD L.CABELL
UNITED STATES MAGISTRATE JUDGE
DISTRICT OF MASSACHUSETTS




                                    11
